Citation Nr: 1748088	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-41 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to November 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing before the undersigned in May 2017.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, and resolving all doubt in the Veteran's favor, the Veteran's acquired psychiatric disability, diagnosed as PTSD, was manifested, at worst, by occupational and social impairment with deficiencies in most areas.

2.  The Veteran has been rendered unable to secure substantially gainful employment as a result of his acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  During the period on appeal, the criteria for a rating of 70 percent, and no higher, for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.
2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

By correspondence dated November 2013, VA provided generic notice of the requirements to substantiate various types of claims. As to any deficiencies in the notice provided, the Board notes that it will grant the Veteran's claim for TDIU.

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  The Veteran was not entitled to additional notice for his claim of entitlement to an increased initial rating for his acquired psychiatric disability.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his relevant VA medical records, and the Veteran's Social Security Administration (SSA) records.  The Veteran has not identified any additionally available evidence for consideration.  VA afforded the Veteran VA examinations and opinions in May 2012, February 2014, and October 2015, to evaluate the severity of his service-connected acquired psychiatric disability.  The Board finds these reports adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required.


II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection, as well as whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Acquired psychiatric disability

Acquired psychiatric disabilities are evaluated under 38 C.F.R. § 4.130, with PTSD evaluated under Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms such as, for example: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  See id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, and mood).  This may be due to such symptoms such as, for example: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  See id.

A 100 percent rating is warranted if there is total occupational and social impairment.  This may be due to such symptoms such as, for example: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See id.

The above-cited criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 436.  Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  See id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  Still, the GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).


TDIU

A veteran is entitled to TDIU benefits when, due to service-connected disabilities, they are unable to secure or follow a substantially gainful occupation, and have a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

TDIU may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 361.


III.  Facts

Turning to the relevant evidence of record, a January 2007 SSA examination report indicates that the Veteran displayed markedly limited ability to understand and remember detailed instructions, markedly limited ability to carry out detailed instructions, moderately limited ability to maintain attention, markedly limited ability to perform activities within a schedule, moderately limited ability to sustain an ordinary routine without special supervision, and moderately limited ability to work in coordination with or proximity to others without being distracted by them.  The examination report also shows that the Veteran displayed markedly limited ability to complete a normal workday and workweek without interruptions from psychologically based symptoms, and to perform at a consistent pace without an unreasonable number and length of rest periods.  The examination report concluded that the Veteran displayed markedly limited ability to interact appropriately in public, moderately limited ability to accept instructions and respond appropriately to criticism, moderately limited ability to get along with coworkers without distracting them or exhibiting behavioral extremes, moderately limited ability to respond appropriately to changes in the work setting, and moderately limited ability to set realistic goals or make plans independently of others.  

The January 2007 examination report notes that the Veteran suffered from sleep disturbance, decreased energy, difficulty concentrating, hallucinations, delusions or paranoid thinking, and recurrent and intrusive recollections of a traumatic experience which are a source of marked distress.

An independent psychological evaluation administered as part of the January 2007 SSA examination described the Veteran as experiencing manic-like states where he had "inflated self-esteem, increased energy, decreased need for sleep, and poor decision making."  The physician responsible for the evaluation noted that the Veteran "frequently crie[d] throughout the interview," and that his mood shifted rapidly.  The report also notes that Veteran recorded a GAF score of 45, and that the Veteran suffered from bipolar disorder, PTSD, and a personality disorder.  The report also indicates that the Veteran suffered from "fairly severe mental health issues."

An August 2007 VA treatment record indicates that the Veteran recorded a GAF score of 55.  The Veteran's physician noted that he had difficulty sleeping, and that the Veteran became tearful in reaction to stressors.  The record indicates that the Veteran did not suffer from suicidal or homicidal ideations.  The physician also noted that the Veteran suffered from PTSD, but ruled out depression or bipolar disorder.  

The Veteran filed a claim for entitlement to service connection for an acquired psychiatric disorder in September 2007.   That same month, the Veteran expressed suicidal ideations.  November and December 2007 VA treatment records also show that the Veteran experienced suicidal ideations.  A December 2007 VA treatment record indicates that the Veteran experienced recurring nightmares related to an experience responsible for his service-connected PTSD. 

A June 2008 letter from the Veteran's treating VA physician noted that "[a]lthough he has made progress thus far, he continues to exhibit significant PTSD symptoms as well as symptoms of depression which are common in PTSD cases."  

A November 2009 VA treatment record indicates that the Veteran continued to experience difficulty sleeping, but that he reported improved mood.  The report also notes that the Veteran experienced sleeplessness earlier that year that lasted for days, that he became suicidal, and that he experienced a panic attack so severe that he required treatment at a hospital.  The record indicates that the Veteran did not suffer from suicidal or homicidal ideations at the time the treatment record was recorded.  

The Veteran registered a GAF score of 50 during a May 2012 VA examination to determine the cause and severity of his PTSD, which the corresponding report notes as "GAF limited by . . . suicidal ideation."  The examiner responsible for the report diagnosed the Veteran with PTSD and depressive disorder, and found that the symptoms attributable to these disorders could not be differentiated.  The report notes that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he suffered from almost daily anger outbursts, daily thoughts and desires for death, nightmares, sleep disturbance, and a suicide attempt sometime in 2011.  

March and April 2013 VA treatment records indicate that the Veteran continued to suffer from suicidal ideations, frequent mood swings, with agitation and uncontrolled crying spells, poor memory, self-imposed social isolation and poor self-esteem, and "excessive need for control of everything."  The Veteran registered a GAF score of 52.  The Veteran reported similar symptoms in May and June 2013, when he sought treatment for poor emotional regulation, frequent agitation, and frequent crying spells secondary to PTSD.  A late June 2013 VA treatment record notes an incident in which the Veteran's spouse sought assistance from VA because the Veteran "refuse[d] to shave and get ready to leave the house, and completely refuse[d] to leave the house at all.  She said he ha[d] been getting worse since seeing doctor.  Veteran [] also attacked their son in the past[,] and [that] happened again recently.  She said [that the] [V]eteran stays in his room and she cannot get him to come out to do anything."  

The Veteran underwent another VA examination in February 2014.  The examiner responsible for the report diagnosed the Veteran with PTSD, bipolar disorder, and antisocial personality disorder.  The report notes that the examiner was unable to determine which symptoms were attributable to each of the Veteran's diagnosed acquired psychiatric disorders because the Veteran's disorders "interact."  The report notes that the Veteran suffered from occupational and social impairment with reduced reliability and productivity, but noted that the Veteran's bipolar disorder was likely responsible for the Veteran's occupational impairment.  The examiner opined that the Veteran's report of violent outbursts and sleep disturbance were likely the result of his bipolar disorder, as described in the January 2007 psychological evaluation.  The report notes that the Veteran suffered from symptoms of depressed mood, anxiety, suspiciousness, impaired judgement, impaired abstract thinking, suicidal ideations, and neglect for personal appearance and hygiene.  The Veteran's VA treatment records indicate that the Veteran continued to suffer from symptoms comparable to those discussed in his 2013 treatment records, with many of the symptoms discussed in his February 2014 VA examination, for the remainder of 2014.

January and February 2015 treatment records indicate that the Veteran denied suicidal ideations, though contemporaneous VA psychotherapy records note "fleeting thoughts about suicide," as discussed in the Veteran's treatment records for the preceding years, and a March 2015 VA treatment record notes that the Veteran reported increased suicidal thoughts and depression.  May 2015 VA treatment records note continued increased suicidal thoughts and depression, with symptoms of increased irritability, increased difficulty with sleep, and poor memory functioning.

The Veteran underwent another VA examination in October 2015.  The examiner responsible for the report diagnosed the Veteran with PTSD.  The report notes that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The report also notes that the Veteran suffered from symptoms of depressed mood, anxiety, sleep impairment, impaired short term and long term memory, disturbances of mood or motivation, and difficulty adapting to stressful circumstances.  During this examination, the examiner administered tests to determine if the Veteran feigned or exaggerated symptoms related to his acquired psychiatric disorder(s).  The report states that "this [V]eteran was found to have feigned a significant degree of his mental health symptoms for unknown reasons," and that "his PTSD symptoms are much milder than previously reported."

A May 2017 PTSD Disability Benefits Questionnaire (DBQ) authored by the Veteran's treating VA psychologist notes that the Veteran suffers from PTSD, which results in total occupational and social impairment.  The report also notes that the Veteran suffers from symptoms of depressed mood, anxiety, suspiciousness, sleep impairment, circumstantial, circulatory or stereotyped speech, disturbances of mood and motivation, difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner also noted that the Veteran displayed fear of dissociative episodes in which he might hurt others, and anxiety about leaving the safety of his home.  Contemporaneous treatment records provided with the May 2017 PTSD DBQ, ranging from December 2016 to February 2017, indicate that the Veteran displayed improved mood and reduced suicidal ideation, though it appears that the Veteran continued to suffer from "overwhelming anxiety."  

The Board notes that record indicates that the Veteran has a high school diploma, and that he last worked full-time in April 2002.  The Board also notes that the Veteran operated a foster home prior to 2007.






IV.  Analysis

PTSD

The Veteran's GAF scores indicate that the Veteran suffered from moderate to severe symptoms of an acquired psychiatric disorder.  While the Veteran's GAF scores are not dispositive of the Veteran's level of disability, they are probative of the severity of the Veteran's PTSD during that period.  See Richard, 9 Vet. App. at 267.  The record indicates that the Veteran's GAF scores during this period, which ranged from 45 to 55, corresponded to symptoms of PTSD that reflected or more closely approximated a disability rating of no more than 70 percent, i.e., occupational and social impairment with deficiencies in most areas due to symptoms akin to those reported by the Veteran, including suicidal ideation.  

A 70 percent rating is supported by the January 2007 SSA examination report and psychological evaluation.  The January 2007 SSA examination report indicates that the Veteran's acquired psychiatric disorder "markedly" impaired the Veteran's occupational functioning, and the attached evaluation, which described the Veteran as suffering from, among other symptoms, poor decision making, frequent crying spells, and rapid mood shifts, demonstrates that the Veteran's acquired psychiatric disorder impaired his social functioning.  [Again, the Board notes that the Veteran recorded a GAF score of 45, indicating serious symptoms, during the January 2007 evaluation].  The May 2012 VA examination, which recorded the Veteran as suffering from daily thoughts and desires for death, and a suicide attempt sometime in 2011, also indicates that the Veteran is entitled to a rating in excess of 50 percent for this period.  Moreover, the Veteran's persistent suicidal ideations during this period, even when passive, with increased self-imposed social isolation and outbursts of anger, demonstrate that a rating of 70 percent is appropriate for the period on appeal.

The Board notes that the Veteran was diagnosed with several acquired psychiatric disorders during this period, including bipolar disorder, PTSD, and personality disorder.  The record indicates that the Veteran's service-connected PTSD is his most persistently diagnosed acquired psychiatric disorder, and the record does not show that the Veteran's symptoms have been attributed to a specific disorder other than his PTSD.  For example, the author of the February 2014 VA examination, which stated that the Veteran's report of violent outbursts and sleep disturbance were likely the result of his bipolar disorder, also stated that they were unable to determine which symptoms were attributable to each of the Veteran's diagnosed acquired psychiatric disorders because the Veteran's disorders "interact."  

The Board is similarly unpersuaded by the findings of the October 2015 VA examination, in which the examiner opined that the Veteran exaggerated his symptoms.  The bulk of the evidence of record suggests otherwise.  See Owens, 7 Vet. App. at 433.

The Board finds the May 2017 PTSD DBQ persuasive so far as it evidences that a rating of 70 percent is appropriate in this case.  The Board notes the opinion contained in the May 2017 PTSD DBQ, which opined that the Veteran is totally occupationally and socially impaired as a result of his PTSD, but the Board finds the opinion's attached VA treatment records more persuasive because they are more consistent with the rest of the evidence of record.  In addition, those treatment records ranging from December 2016 to February 2017 indicate that the Veteran's symptoms improved over the preceding months.  Moreover, neither the May 2017 PTSD DBQ, nor the attached VA treatment records, describe symptoms approximating those for which a 100 percent rating would be appropriate.  See 38 C.F.R. § 4.7; Fenderson, 12 Vet. App. at 119.

A rating of 100 percent, the next level at which the Veteran could receive benefits, required a showing that the Veteran suffered from total occupational and social impairment.  In this case, the symptoms described during this time period did not rise to a level that would warrant a rating of 100 percent.  The Veteran did report increased anger, irritability, depression, and anxiety, among other symptoms, but these symptoms did not manifest to a degree of severity comparable to symptoms that would necessitate a rating of 100 percent.  The Veteran did not display symptoms akin to gross impairment in thought processes or communication, persistent delusions or hallucinations, gross inappropriate behavior, persistent danger of hurting oneself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or his own name.  See Mauerhan, 16 Vet. App. at 436.  Moreover, the record indicates that the Veteran enjoyed hobbies, such as playing pool, and that he was able to attend a wedding as a member of the wedding party (though with some difficulty as a result of his PTSD).  

As such, the Board finds that the evidence of record supports a disability rating of no more than 70 percent during the period on appeal.  


TDIU

As the Veteran is service-connected for PTSD that is rated at least 70 percent during the period on appeal, the Veteran's TDIU claim may be adjudicated on a schedular basis from that date.  See 38 C.F.R. §§ 4.16(a), 4.25; Rice v. Shinseki, 22 Vet. App. 447 (2009).  After consideration of the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of TDIU.


ORDER

A rating of 70 percent for an acquired psychiatric disability, diagnosed as PTSD, is granted for the entire period on appeal.

TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


